Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-19 in the reply filed on February 15th, 2022 is acknowledged. Non-elected invention of group II, claim 20 has been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-19 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15th, 2020 has been considered by the examiner.
Drawings
The drawings filed on 06/15/2020 are accepted.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over You (US 2017/0186827, hereinafter as You ‘827) in view of Hong (US 2016/0013441, hereinafter as Hong ‘441).
Regarding Claim 1, You ‘827 teaches a display apparatus, comprising: 
a substrate including a first transmissive area (Figs. 1 and 2, (30); [0056]), a second transmissive area (30), and a pixel area (20; [0056]) between the first transmissive area and the second transmissive area; 

            a first intermediate layer (or light emitting layer, (341); [0062]) disposed on the pixel electrode, the intermediate layer configured to emit light of a first color (see para. [0078]): 
           an insulating layer (238; [0062]) covering edges of the first pixel electrode and defining an emission area through an opening exposing a portion of the pixel electrode: 43Attorney Docket No. 8021 L- 1428 (DP-58429-US) 
           a second partition wall (spacer 220; [0062]) disposed on the insulating layer between the first emission area (20) and the second transmissive area (30); and
         an opposite electrode (342; [0062]) disposed on the first intermediate layer in the pixel area.
	Thus, You ‘827 is shown to teach all the features of the claim with the exception of explicitly the features: “a first partition wall disposed on the insulating layer between the first emission area and the first transmissive area; and at least a portion of the opposite electrode contacting the first partition wall and the second partition wall”.
However, Hong ‘441 teaches a first partition wall (Fig. 3, (134); [0098]) disposed on the insulating layer (122; [0099]) between the first emission area and the first transmissive area; and at least a portion of the opposite electrode (121; [0097]) contacting the first partition wall (124_left) and the second partition wall (134_right). Examiner considers the circuit area (CA) is the first transmissive area and the active area (AA) is the first emission area.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify You ‘827 by having a first partition wall disposed on the insulating layer between the first emission area and the first transmissive area; and at least a portion of the opposite electrode contacting the first partition wall and the second partition wall


Regarding Claim 2, Hong ‘441.teaches upper surfaces of the first partition wall and the second partition wall (134) comprise first portions adjacent to the first emission area and second portions adjacent to the first transmissive area and the second transmissive area (see Fig. 3), respectively, the first portions contacting the opposite electrode (121).  

Regarding Claim 3, You ‘827.teaches the second portions (220) do not contact or 39Attorney Docket No. 8021 L- 1428 (DP-58429-US) overlap with the opposite electrode (342).  

Regarding Claim 5, You ‘827 teaches a second pixel electrode (342; [0062]) that is spaced apart from the first pixel electrode in the pixel area in a first direction (see Fig. 2): a second intermediate layer (341; [0062]) disposed on the second pixel electrode (see Fig. 2), the second intermediate layer configured to emit light of a second color (e.g. green; [0057]): a third pixel electrode that is spaced apart from the second pixel electrode in the pixel area in the first direction: and a third intermediate layer disposed on the third pixel electrode, the third intermediate layer configured to emit light of a third color (e.g. blue; [0057]), wherein the insulating layer covers edges of the second and third pixel electrodes and defines a second emission area and a third emission area through a second opening and a third opening, respectively, which expose portions of the second and third pixel electrodes, and the first partition wall (238; [0062]) extends between the first to third emission areas and the first transmissive area in the first direction (see Figs. 1 and 2).

Regarding Claim 6, You ‘827 teaches the second partition wall (220) extends between the first to third emission areas and the second transmissive area in the first direction (see Figs. 1 and 2; para. [0057]).  
Hong ‘441 also teaches the second partition wall (134).

Regarding Claim 7, You ‘827 teaches a length of the first partition wall in the first direction is a same as a length of the second partition wall (238, see Fig. 2).
Furthermore, it has been held to be within the general skill of a worker in the art to select the length of the first partition wall in the first direction is a same as a length of the second partition wall on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to select the length of the first partition wall in the first direction is a same as a length of the second partition wall in order to improve the performance of the display device.

Regarding Claim 8, You ‘827 teaches the widths of the first and second partition walls (238, see Fig. 2) in the second direction are identical.
In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have the widths of the first and second partition walls in the second direction are identical in order to improve the performance of the display device.

Regarding Claim 9, You ‘827 and Hong ‘441 are shown to teach all the features of the claim with the exception of explicitly the features: “the lengths of the first and second partition walls in the first direction are less than or equal to about 300 µm and the widths of the first and second partition walls in the first direction are less than or equal to about 30 µm”.  
However, it has been held to be within the general skill of a worker in the art to have the lengths of the first and second partition walls in the first direction are less than or equal to about 300 µm and the widths of the first and second partition walls in the first direction are less than or equal to about 30 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have the lengths of the first and second partition walls in the first direction are less than or equal to about 300 µm and the widths of the first and second partition walls in the first direction are less than or equal to about 30 µm in order to improve the performance of the display device.

Regarding Claim 10, You ‘827 and Hong ‘441 are shown to teach all the features of the claim with the exception of explicitly the features: “heights of the first and second partition walls are less than or equal to about 3.5 µm”.  
However, it has been held to be within the general skill of a worker in the art to have the 
heights of the first and second partition walls are less than or equal to about 3.5 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have the heights of the first and second partition walls are less than or equal to about 3.5 µm in order to improve the performance of the display device.



	Regarding Claim 12, You ‘827 teaches a second supportive partition wall (220) disposed on the insulating layer (238) between the second opening and the third opening (see Fig. 2; para. [0057]), the second supportive partition wall extending in the second direction.  

Regarding Claim 13, Hong ‘441 teaches the opposite electrode (121) covers the first supportive partition wall and the second supportive partition wall (134).  

Regarding Claim 14, Hong ‘441 teaches the first supportive partition wall (134) is connected to the first partition wall (122) at a first lateral end and to the second partition wall at a second lateral end (see Fig. 3).  

Regarding Claim 15, You ‘827 teaches at least one pixel portion is disposed in the pixel area, the pixel portion comprising a plurality of light-emitting diodes emitting light of different colors (see Figs. 1 and 2; [0057]); and the plurality of light-emitting diodes includes a first light-emitting diode comprising the first pixel electrode (229), a second light-emitting diode comprising the second pixel electrode (229), and a third light-emitting diode comprising the third pixel electrode (229; see Figs. 1 and 2; [0057] and [0063]).  



Regarding Claim 17, You ‘827 teaches the first partition wall and the second partition wall (238) are respectively arranged to correspond to the first pixel portion and the second pixel portion (20), and the first partition wall and the second partition wall do not extend to spaces between the 42Attorney Docket No. 8021 L- 1428 (DP-58429-US)first pixel portion and the second pixel portion in the second direction (see Fig. 2).  

Regarding Claim 18, Hong ‘441 teaches a multilayer (103/108/109/114/118) disposed between the insulating layer (122) and the substrate (Fig. 3, (101); [0042]) and comprising at least one of an organic insulating layer and an inorganic insulating layer (see para. [0060]), wherein the multilayer comprises an open region corresponding to the first and the second transmissive areas, respectively (see Fig. 3).  
Regarding Claim 19, You ‘827 teaches the substrate includes a plurality of first transmissive areas and a plurality of second transmissive areas (30) spaced apart in a first direction with the pixel area (15/20/25) disposed between the plurality of first transmissive areas and the plurality of second transmissive areas (see Fig. 1 and 2), the pixel area extending in the first direction, and the opposite electrode (342) is integrally formed in the pixel area (20) between the plurality of first transmissive areas and the plurality of second transmissive areas.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over s You ‘827 and Hong ‘441 as applied to claim 2 above, and further in view of Lee (US 2020/0212159, hereinafter as Lee ‘159).
Regarding Claim 4, You ‘827 and Hong ‘441 are shown to teach all the features of the claim with the exception of explicitly the features: “a material layer disposed on the opposite electrode, wherein the material layer directly contacts the second portions”.  
However, Lee ‘159 teaches a material layer (Fig. 6, (PAS1); [0094]) disposed on the opposite electrode (CE; [0094]), wherein the material layer directly contacts the second portions (spacer, (SP); [0067]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify You ‘827 and Hong ‘441 by having a material layer disposed on the opposite electrode, wherein the material layer directly contacts the second portions in order to prevent oxygen or moisture from permeating the light emitting element (see para. [0093]) as suggested by Lee’ 159.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Park et al. (US 2016/0240603 A1)			
Jung et al. (US 2016/0126494 A1)
Shishido et al. (US 2016/0079333 A1)		
Lee et al. (US 2015/0091785 A1)


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829